Title: From George Washington to the United States Senate and House of Representatives, 27 October 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
United States [Philadelphia] October 27th 1791.

I lay before you a copy of a letter and of sundry documents which I have received from the Governor of Pennsylvania, respecting certain persons who are said to have fled from Justice out of the State of Pennsylvania into that of Virginia; together with a Report of the Attorney General of the United States upon the same subject.
I have received from the Governor of North Carolina a copy of an Act of the General Assembly of that State, authorizing him to convey to the United States, the right and jurisdiction of the said State over one Acre of land in Occacock Island, and ten Acres on the Cape Island within the said State, for the purpose of erecting Light Houses thereon, together with the deed of the Governor in pursuance thereof, and the original conveyances made to the State by the individual proprietors, which original conveyances contain Conditions that the Light house on Occacock shall be built before the 1st day of January 1801, and that on the Cape Island before the 8th day of October 1800. And I have caused these several papers to be deposited in the Office of the Secretary of State.
A statement of the Returns of the enumeration of the Inhabitants of the United States, which have been received, will at this time be laid before you.

Go: Washington

